Exhibit 10.37
May 25, 2005
PERSONAL AND CONFIDENTIAL
Marty Samuels
c/o Quiksilver, Inc.
15202 Graham Street
Huntington Beach, California 92649

Re:   Employment at Quiksilver, Inc.

Dear Marty:
          This letter (“Agreement”) will confirm our understanding and agreement
regarding your continued employment with Quiksilver, Inc. (“Quiksilver” or the
“Company”). This Agreement is effective May 25, 2005, and completely supersedes
and replaces any existing or previous oral or written understandings or
agreements, express or implied, between you and the Company regarding your
employment.

  1.   Position; Exclusivity. The Company hereby agrees to employ you as its
President, Americas, currently reporting to the President. During your
employment with Quiksilver, you will devote your full professional and business
time, interest, abilities and energies to the Company and will not render any
services to any other person or entity, whether for compensation or otherwise,
or engage in any business activities competitive with or adverse to the
Company’s business or welfare, whether alone, as an employee, as a partner, as a
member, or as a shareholder, officer or director of any other corporation, or as
a trustee, fiduciary or in any other similar representative capacity of any
other entity.     2.   Base Salary. Your base salary, retroactive to November 1,
2004 will be $27,500 per month ($330,000 on an annualized basis), less
applicable withholdings and deductions, paid on the Company’s regular payroll
dates. Your salary will be reviewed at the time management salaries are reviewed
periodically and may be adjusted (but not below $27,500 per month) at the
Company’s discretion in light of the Company’s performance, your performance,
market conditions and other factors deemed relevant by the Company.     3.  
Bonus. For the fiscal year ending October 31, 2005 and each fiscal year
thereafter, you shall be eligible to receive a discretionary bonus under the
terms approved by the Board of Directors for such bonus. Any such bonus shall be
paid within thirty (30) days following the date the Company publicly releases
its annual audited financial statements (the “Bonus Payment Date”). In the event
that your employment with the Company terminates prior to the end of the
applicable fiscal year, your eligibility to receive a pro rata portion of

~1~



--------------------------------------------------------------------------------



 



      the bonus is governed by Paragraph 9 below. Any bonus payments shall be
less applicable withholdings and deductions.     4.   Vacation. Since Quiksilver
does not have a vacation policy for executives of your level, no vacation days
will be treated as earned or accrued.     5.   Health and Disability Insurance.
You (and any eligible dependents you elect) will be covered by the Company’s
group health insurance programs on the same terms and conditions applicable to
comparable employees. You will also be covered by the long-term disability plan
for senior executives on the same terms and conditions applicable to comparable
employees. The Company reserves the right to change, modify, or eliminate such
coverages in its discretion.     6.   Clothing Allowance. You will be provided a
clothing allowance of $4,000 per year at the Company’s wholesale prices.     7.
  Stock Options. You shall continue to be a participant in Quiksilver’s Stock
Incentive Plan, or any successor equity plan. The amount and terms of any
restricted stock, stock options, stock appreciation rights or other interests to
be granted to you will be determined by the Board of Directors in its discretion
and covered in separate agreements, but shall be substantially similar to those
granted to other senior executives of Quiksilver of equivalent level. Stock
options granted to you after the date hereof through the termination of your
employment shall provide that if you are terminated by the Company without Cause
(as hereinafter defined), as a result of your death or permanent disability, or
you terminate your employment for Good Reason (as hereinafter defined), any such
options outstanding will automatically vest in full on an accelerated basis so
that the options will immediately prior to such termination become exercisable
for all option shares and remain exercisable until the earlier to occur of
(i) the first anniversary of such termination, (ii) the end of the option term,
or (iii) termination pursuant to other provisions of the applicable option plan
or agreement (e.g., a corporate transaction).     8.   Life Insurance. The
Company will pay the premium on a term life insurance policy on your life with a
company and policy of our choice, and a beneficiary of your choice, in the face
amount determined by the Company of not less than $2,000,000. Our obligation to
obtain and maintain this insurance is contingent upon your establishing and
maintaining insurability, and we are not required to pay premiums for such a
policy in excess of $5,000 annually.

~2~



--------------------------------------------------------------------------------



 



  9.   Unspecified Term; At Will Employment; Termination.         (a)
Notwithstanding anything to the contrary in this Agreement or in your prior
employment relationship with the Company, express or implied, your employment is
for an unspecified term and either you or Quiksilver may terminate your
employment at will and with or without Cause (as defined below) or notice at any
time for any reason; provided, however, that you agree to provide the Company
with thirty (30) days advance written notice of your resignation (during which
time the Company may elect, in its discretion, to relieve you of all duties and
responsibilities). This at-will aspect of your employment relationship can only
be changed by an individualized written agreement signed by both you and an
authorized officer of the Company.         (b) The Company may also terminate
your employment immediately, without notice, for Cause, which shall include, but
not be limited to, (i) your death, (ii) your permanent disability which renders
you unable to perform your duties and responsibilities for a period in excess of
three consecutive months, (iii) willful misconduct in the performance of your
duties, (iv) commission of a felony or violation of law involving moral
turpitude or dishonesty, (v) self-dealing, (vi) willful breach of duty,
(vii) habitual neglect of duty, or (viii) a material breach by you of your
obligations under this Agreement. If the Company terminates your employment for
Cause, or you terminate your employment other than for Good Reason (as defined
below), you (or your estate or beneficiaries in the case of your death) shall
receive your base salary and other benefits earned and accrued prior to the
termination of your employment and, in the case of a termination pursuant to
subparagraphs (i) or (ii) only, a pro rata portion of your bonus, if any, as
provided in Paragraph 3 for the fiscal year in which such termination occurs,
less applicable withholdings and deductions, and you shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of your employment.         (c) If Quiksilver elects to terminate
your employment without Cause, or if you terminate your employment with the
Company for Good Reason within six (6) months of the action constituting Good
Reason, the Company will (i) continue to pay your base salary (but not any
employment benefits) on its regular payroll dates for a period of eighteen
(18) months, (ii) pay you a pro rata portion of a bonus adopted pursuant to
Paragraph 3, if any, for the fiscal year in which such termination occurs, less
applicable withholdings and deductions, and (iii) pay you an amount equal to two
times the average annual bonus earned by you pursuant to Paragraph 3 during the
two (2) most recently completed fiscal years of the Company, payable over an
eighteen (18) month period following

~3~



--------------------------------------------------------------------------------



 



      termination in equal installments on the Company’s regular payroll dates,
less applicable withholdings and deductions. In order for you to be eligible to
receive the payments specified in this Paragraph 9(c), you must execute a
general release of claims in a form reasonably acceptable to the Company. You
shall have no further rights to any other compensation or benefits hereunder on
or after the termination of your employment. You shall not have a duty to seek
substitute employment, and the Company shall not have the right to offset any
compensation due you against any compensation or income received by you after
the date of such termination.         “Good Reason” for you to terminate
employment means a voluntary termination as a result of (i) the assignment to
you of duties materially inconsistent with your position as set forth above
without your consent, (ii) a material diminution of your authority without your
consent, (iii) a material breach by the Company of its obligations under this
Agreement, (iv) a failure by the Company to obtain from any successor, before
the succession takes place, an agreement to assume and perform the obligations
contained in this Agreement, or (v) the Company requiring you to be based (other
than temporarily) at any office or location outside of the Southern California
area without your consent. Notwithstanding the foregoing, Good Reason shall not
exist unless you provide the Company notice of termination on account thereof
and, if such event or condition is curable, the Company fails to cure such event
or condition within thirty (30) days of such notice.         (d) In the event
that any payment or benefit received or to be received by you (collectively, the
“Payments”) would constitute a parachute payment within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), then
the following limitation shall apply:         The aggregate present value of
those Payments shall be limited in amount to the greater of the following dollar
amounts (the “Benefit Limit”):         (i) 2.99 times your Average Compensation
(as defined below), or
(ii) the amount which yields you the greatest after-tax amount of Payments under
this Agreement after taking into account any excise tax imposed under Code
Section 4999 on those Payments.         The present value of the Payments will
be measured as of the date of the change in control and determined in accordance
with the provisions of Code Section 280G(d)(4).

~4~



--------------------------------------------------------------------------------



 



      Average Compensation means the average of your W-2 wages from the Company
for the five (5) calendar years completed immediately prior to the calendar year
in which the change in control is effected. Any W-2 wages for a partial year of
employment will be annualized, in accordance with the frequency which such wages
are paid during such partial year, before inclusion in Average Compensation.    
10.   Trade Secrets; Confidential and/or Proprietary Information. The Company
owns certain trade secrets and other confidential and/or proprietary information
which constitute valuable property rights, which it has developed through a
substantial expenditure of time and money, which are and will continue to be
utilized in the Company’s business and which are not generally known in the
trade. This proprietary information includes the list of names of the customers
and suppliers of Quiksilver, and other particularized information concerning the
products, finances, processes, material preferences, fabrics, designs, material
sources, pricing information, production schedules, sales and marketing
strategies, sales commission formulae, merchandising strategies, order forms and
other types of proprietary information relating to our products, customers and
suppliers. You agree that you will not disclose and will keep strictly secret
and confidential all trade secrets and proprietary information of the Company,
including, but not limited to, those items specifically mentioned above.     11.
  Expense Reimbursement. The Company will reimburse you for documented
reasonable and necessary business expenses incurred by you while engaged in
business activities for the Company’s benefit on such terms and conditions as
shall be generally available to other executives of the Company.     12.  
Compliance With Business Policies. You will devote your full business time and
attention to Quiksilver and will not be involved in other business ventures
without written authorization from the Company’s Board of Directors. You will be
required to observe the Company’s personnel and business policies and procedures
as they are in effect from time to time. In the event of any conflicts, the
terms of this Agreement will control.     13.   Entire Agreement. This
Agreement, its addenda, and any stock option agreements the Company may enter
into with you contain the entire integrated agreement between us regarding these
issues, and no modification or amendment to this Agreement will be valid unless
set forth in writing and signed by both you and an authorized officer of the
Company.     14.   Arbitration as Exclusive Remedy. To the fullest extent
allowed by law, any controversy, claim or dispute between you and the Company
(and/or any of its affiliates, owners, shareholders,

~5~



--------------------------------------------------------------------------------



 



      directors, officers, employees, volunteers or agents) relating to or
arising out of your employment or the cessation of that employment will be
submitted to final and binding arbitration in Orange County, California, for
determination in accordance with the American Arbitration Association’s (“AAA”)
National Rules for the Resolution of Employment Disputes, as the exclusive
remedy for such controversy, claim or dispute. In any such arbitration, the
parties may conduct discovery to the same extent as would be permitted in a
court of law. The arbitrator shall issue a written decision, and shall have full
authority to award all remedies which would be available in court. The Company
shall pay the arbitrator’s fees and any AAA administrative expenses. Any
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. Possible disputes covered by the above
include (but are not limited to) unpaid wages, breach of contract, torts,
violation of public policy, discrimination, harassment, or any other
employment-related claims under laws including but not limited to, Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the California Fair Employment and Housing
Act, the California Labor Code and any other statutes or laws relating to an
employee’s relationship with his/her employer, regardless of whether such
dispute is initiated by the employee or the Company. Thus, this bilateral
arbitration agreement fully applies to any and all claims that the Company may
have against you, including (but not limited to) claims for misappropriation of
Company property, disclosure of proprietary information or trade secrets,
interference with contract, trade libel, gross negligence, or any other claim
for alleged wrongful conduct or breach of the duty of loyalty. Nevertheless,
claims for workers’ compensation benefits or unemployment insurance, those
arising under the National Labor Relations Act, and any other claims where
mandatory arbitration is prohibited by law, are not covered by this arbitration
agreement, and such claims may be presented by either the Company or you to the
appropriate court or government agency. BY AGREEING TO THIS BINDING ARBITRATION
PROVISION, BOTH YOU AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY JURY. This
mutual arbitration agreement is to be construed as broadly as is permissible
under applicable law.

  15.   Successors and Assigns. This Agreement will be assignable by the Company
to any successor or to any other company owned or controlled by the Company, and
will be binding upon any successor to the business of the Company, whether
direct or indirect, by purchase of securities, merger, consolidation, purchase
of all or substantially all of the assets of the Company or otherwise.

~6~



--------------------------------------------------------------------------------



 



Please sign and return the enclosed copy of this letter to me for our files to
acknowledge your agreement with the above.
Very truly yours,
                                                            
Robert B. McKnight
                                                            
Bernard Mariette
Enclosure
ACKNOWLEDGED AND AGREED:
                                                            
Marty Samuels

~7~